 



EXHIBIT 10.12.4

Dated 12th June 2003

Plantronics Limited (1)

- and -

Philip Vanhoutte (2)



--------------------------------------------------------------------------------

SERVICE AGREEMENT



--------------------------------------------------------------------------------

Plantronics Ltd
Interface Business Park
Bincknoll Lane
Wootton Bassett
Wiltshire
SN4 8QQ

 



--------------------------------------------------------------------------------



 



DATE:

PARTIES:



(1)   “The Company” Plantronics Limited of Interface Business Park, Bincknoll
Lane, Wootton Bassett, Wiltshire SN4 8QQ   (2)   “The Executive”Philip Vanhoutte
of Bryggia, Ridgeway, Horsell, Woking, Surrey.   1.   Employment and Duration  
1.1   The Company employs the Executive as Managing Director or in such other
position as may be agreed from time to time such other position to be at a
similar status and salary. The Company may require the Executive to perform
other duties or tasks not within the scope of his normal duties and the
Executive agrees to perform those duties or undertake those tasks as if they
were specifically required under this agreement.   1.2   The employment of the
Executive in this position will start on a date to be agreed and no employment
with any previous employer counts as part of the Executive’s period of
continuous employment with the Company. The Company may from time to time
appoint any other person or persons to act jointly with the Executive in his
employment.   1.3   The Executive warrants that by virtue of entering into this
Agreement he will not be in breach of any express or implied terms of any
contract with or of any other obligation to any third party binding upon him.  
2.   Hours of Work and Duties of Executive   2.1   The Executive’s normal hours
of work are from 08.30am to 5.00pm Monday to Friday each week together with such
additional hours as may be necessary so as properly to fulfil his duties.  
2.2   The Executive agrees that his average weekly working hours may be in
excess of those prescribed by law (the “Working Time Waiver”). The Working Time
Waiver will remain in force indefinitely unless and until the Executive gives
the Company three months notice in writing of his intention to terminate it.  
2.3   The Executive will at all times during the period of this agreement:



  2.3.1   devote the whole of his time, attention and ability to the duties of
his employment;     2.3.2   faithfully and diligently perform his duties under
this agreement subject to such restrictions as the Company may from time to time
impose;     2.3.3   obey all lawful and reasonable directions of the Company;  
  2.3.4   use his best endeavours to promote the interests of the Company;    
2.3.5   at all times keep the Company promptly and fully informed (in writing if
so requested) of his conduct of the business or affairs of the Company and
provide such explanations as the Company may require;     2.3.6   comply with
all the Company’s rules, regulations, policies and procedures from time to time
in force; and

2



--------------------------------------------------------------------------------



 



  2.3.7   not make any untrue misleading or disparaging statement relating to
the Company.



2.4   The provisions set out in clause 2.3 above will also apply as though
references to each Group Company were substituted for references to the Company.
  2.5   The Executive will (without further remuneration) if and for so long as
the Company requires:



  2.5.1   carry out duties on behalf of any Group Company;     2.5.2   act as an
officer of any Group Company or hold any other employment or office as nominee
or representative of the Company;     2.5.3   carry out such duties and the
duties attendant on any such employment as if they were duties to be performed
by him on behalf of the Company.



2.6   The Company may second the Executive on reasonable notice to be employed
by any Group Company without prejudice to his rights under this agreement.  
2.7   The Company may at its sole discretion transfer this agreement to any
Group Company at any time.   3.   Place of Work and Residence   3.1   The
Executive will perform his duties at the Company’s office at Interface Business
Park, Bincknoll Lane, Wootton Bassett, Wiltshire, SN4 8QQ and/or such other
place as the Company reasonably requires whether inside or outside the United
Kingdom but the Company will not without his prior consent require him to reside
anywhere outside the United Kingdom except for business visits in the ordinary
course of his duties.   4.   Pay   4.1   During his employment the Company will
pay to the Executive a base salary at the rate of £160,00 per year payable by
equal monthly instalments in arrears.   4.2   The salary will be deemed to
include any fees receivable by the Executive as a Director of the Company.  
4.3   The Executive’s salary will be reviewed by the Company in July of each
year and may be increased by the Company with effect from that date by such
amount if any as it thinks fit.   4.4   The Company will pay to the Executive
such bonus as outlined below, it will be payable in the light of the overall
financial and trading position of the Company and the performance of the
Executive of his duties. Any entitlement to a bonus payment is conditional on
the Executive being in this employment on the date for payment.   4.5   Bonus



      You will be eligible to receive a maximum bonus, this is payable on the
achievement of EMEA and Corporate objectives. This represents the maximum on
target earnings. It is based on a percentage of your annual base salary as shown
below.



  §   Whilst receiving housing allowance, the bonus will be 50% of base salary
(split 30% quarterly, 20% annually).

3



--------------------------------------------------------------------------------



 



  §   On cessation of the housing allowance, the bonus will be based on 60% of
base salary (split 40% quarterly, 20% annually)



    The bonus is payable on the achievement of EMEA and Corporate objectives as
supplied by me to you.   4.6   Housing Allowance       In addition to your base
salary you will receive an annual housing allowance of £40,000 paid monthly with
your salary. This will be payable for a maximum period of months from
commencement of employment.   4.7   Car Allowance       You will be eligible to
receive a company car allowance of £12,000 per annum. This is paid monthly with
your salary.   4.8   Profit Share       You will be eligible for the EMEA Profit
Sharing Plan. This currently provides up to an additional 6% of annual base
salary contingent on worldwide quarterly results of Plantronics Inc.   5.  
Pension   5.1   On commencement with the Company the Executive is entitled to
join the Company’s Pension Scheme, subject to the terms of its Deed and Rules
from time to time, which is administered by Clerical Medical Investment Group or
such other pension scheme as the Company shall from time to time determine. The
Company will contribute a sum equal to 5% of the Employee’s normal basic
remuneration each year. Full details of the pension scheme are available from
the Human Resources office.   5.2   A contracting out certificate under the
Pension Schemes Act 1993 is not in force.   6.   Expenses   6.1   The Company
will reimburse to the Executive all travelling, hotel, entertainment and other
expenses in accordance with the Finance Expense Policy. A copy of the Expense
Policy is available from the Finance Department office.   6.2   The Company will
pay the cost of the annual membership subscription of the Executive to his
professional body or trade organisation.   6.3   Any benefits provided by the
Company to the Executive or his family which are not expressly referred to in
this agreement are ex gratia and are at the entire discretion of the company and
do not form part of the Executive’s terms of employment.   7.   Insurance
benefits   7.1   On commencement with the Company and subject to the insurance
company concerned accepting the Executive for cover under the relevant policy at
the insurance company’s normal rates the Executive will be entitled to join,
subject to the terms and conditions of the relevant policies:



  7.1.1   The Company’s private medical expenses insurance scheme or such other
private medical expenses insurance scheme as the Company may decide from time to
time;

4



--------------------------------------------------------------------------------



 



7.2   The Company is only obliged to maintain payment of premiums in respect of
this scheme and shall not be obliged to pay any benefits to the Executive except
such (if any) as are received by the Company from any relevant insurance
company.   7.3   The Company reserves the right to terminate the Executive’s
employment notwithstanding that any entitlement under these schemes has not
arisen or has not been exhausted.   7.4   Further details of the scheme can be
obtained upon request.   8.   Holiday   8.1   In addition to statutory holidays
the Executive is entitled to 25 working days paid holiday in each holiday year
which runs from 1st January to 31st December to be taken at such time or times
as are agreed with the Company. Holidays will be pro rated in line with the
commencement date.   8.2   No unused part of the Executive’s holiday entitlement
shall be carried forward to a subsequent year without the written consent of the
Company. No more than two weeks working days may be taken consecutively.   8.3  
On the termination of his employment the Executive will be entitled to pay in
lieu of outstanding holiday entitlement or will be required to repay to the
Company any salary received for holiday taken in excess of his actual
entitlement.   8.4   The Company may require the Executive to take any unused
holiday during his notice period, even if booked to be taken after the end of
the notice period.   8.5   For the purpose of calculating any holiday pay one
days pay will be the Executive’s annual salary divided by the number of working
days in a year.   9.   Computers   9.1   The Executive must comply with the
Company’s IT policies this includes, but is not limited to the Internet and e
mail policy and Data and Software policy as amended from time to time, a copy of
which is available on request from the IT department. Failure to comply may
result in disciplinary action and, in serious cases, dismissal.   10.  
Discoveries and Inventions   10.1   If at any time during his employment the
Executive (whether alone or with any other person) makes any Discovery, whether
relating directly or indirectly to the business of the Company, the Executive
will promptly disclose to the Company full details, of such Discovery to enable
the Company to determine whether it is a Company Invention. If the Discovery is
not a Company Invention the Company will treat all information disclosed to it
by the Executive as confidential information which is the property of the
Executive.   10.2   If the Discovery is a Company Invention the Executive will
hold it in trust for the Company, and at the request and expense of the Company
do all things necessary or desirable to enable the Company or its nominee to
obtain the benefit of the Company Invention and to secure patent or other
appropriate forms of protection for it throughout the world.

5



--------------------------------------------------------------------------------



 



10.3   Decisions as to the patenting and exploitation of any Company Invention
will be in the sole discretion of the Company.   10.4   The Executive
irrevocably appoints the Company (acting by both person or persons as the Board
nominates) to be his Attorney in his name and on his behalf to execute, sign and
do all such instruments or things and generally to use the Executive’s name for
the purpose of giving to the Company or its nominee the full benefit of the
provisions of this clause and a certificate in writing signed by any Director or
the Secretary of the Company, that any instrument or act falls within the
authority hereby conferred, will be conclusive evidence that such is the case so
far as any third party is concerned   11.   Copyright   11.1   The Executive
will promptly disclose to the Company all copyright works or designs originated,
conceived, written or made by him alone or with others (except only those
conceived, written or made by him wholly outside his normal working hours and
wholly unconnected with his employment) and will until such rights are fully and
absolutely vested in the Company hold them in trust for the Company.   11.2  
The Executive hereby assigns to the Company by way of future assignment all
copyright design right and other proprietary rights, if any, for the full terms
thereof throughout the world in respect of all copyright works and designs
originated, conceived, written or made by the Executive (except only those works
or designs originated, conceived, written or made by the Executive wholly
outside his normal working hours and wholly unconnected with his employment)
during the period of his employment hereunder.   11.3   The Executive hereby
irrevocably and unconditionally waives in favour of the Company any and all
moral rights conferred on him by Chapter IV of Part 1 of the Copyright Designs
and Patents Act 1988 for any work in which copyright or design right is vested
in the Company whether by this Agreement or otherwise.   11.4   The Executive
will at the request and expense of the Company do all things necessary or
desirable to substantiate the rights of the Company under this clause.   12.  
Conflict of Interest   12.1   During this agreement the Executive will not
(except with the prior written consent of the Company) be directly or indirectly
engaged concerned or interested in any other business which:



  12.1.1   is wholly or partly in competition with the business carried on by
the Company; or     12.1.2   is a supplier or customer of the Company;



    Provided that the Executive may hold any units of any authorised unit trust
and up to three per cent of the issued shares, debentures or other securities of
any class of any company whose shares are listed on a Recognised Investment
Exchange.



12.2   The Executive will not directly or indirectly receive or obtain any gift
discount rebate commission or other inducement (whether in cash or kind) in
respect of any sale or purchase of any goods or services effected or other
business transacted (whether or not by him) by or on behalf of the Company and
will immediately account to the Company for any amount or inducement actually
received by him.

6



--------------------------------------------------------------------------------



 



13.   Confidentiality   13.1   The Executive will not either during his
employment or at any time after its termination:



  13.1.1   disclose Confidential Business Information to any person or persons
(except in the proper performance of his duties or as required by law);    
13.1.2   use Confidential Business Information for his own purposes or for any
purposes other than those of the Company;     13.1.3   through any failure to
exercise all due care and diligence cause any unauthorised disclosure of
Confidential Business Information.



13.2   All notes, memoranda, records (whether or not in documentary form or on
computer disk or tape) made by the Executive relating to the business of the
Company will be and remain the property of the Company and will be delivered by
him to the Company forthwith upon request.



14.   Medical Examination   14.1   The Executive will at the request and expense
of the Company submit to a medical examination by a registered medical
practitioner nominated by the Company and shall provide blood urine or other
like specimens for analysis if so requested. The Executive will authorise such
medical practitioner to disclose to and discuss with the Company’s medical
adviser the results of the examination and the matters which arise from it so
that the Company’s medical adviser can notify the Company of any matters he
considers might hinder or impair the Executive from properly performing any
duties of his employment at any time.   15.   Incapacity   15.1   If the
Executive is absent because of illness injury or other incapacity he will notify
the Company forthwith.   15.2   Immediately following his return to work the
Executive will complete a Self-Certification form detailing the reason for his
absence.   15.3   If the Executive is so absent for seven or more consecutive
days he will provide a medical practitioner’s statement on the eighth day and
regularly thereafter so that the whole period of absence is certified by such
statements.   15.4   Under the provisions of the Company’s Sick Pay Scheme, the
Executive may be entitled to Company Sick Pay depending on service with the
Company. A copy of the Company Sickness Policy detailing Company Sick Pay can be
obtained by either contacting the HR department or going to the HR Intranet
site.   15.5   If the Executive shall receive any payment(s) from a third party
(including his own insurance company) in respect of damages for absence from
employment due to incapacity, then any sum(s) paid by the Company to him in
respect of the same period of absence shall be recoverable by the Company out of
such damages as money due to the Company.   15.6   The Company shall be entitled
to review the Executive’s sickness record and in line with the sickess policy
may dismiss him on the grounds of such absence notwithstanding that any
entitlement to sick pay has not been exhausted.

7



--------------------------------------------------------------------------------



 



16.   Termination of Agreement   16.1   Suspension       In order to investigate
a complaint against the Executive of misconduct the Company may suspend the
Executive on full pay for so long as it considers necessary to carry out a
proper investigation and hold a disciplinary hearing.   16.2   Immediate
dismissal



    The Company may terminate this agreement with immediate effect if the
Executive:



  16.2.1   commits any act of gross misconduct or repeats or continues (after
written warning) any other serious breach of his obligations under this
agreement; or     16.2.2   is guilty of any conduct which has a serious adverse
effect on the Company; or     16.2.3   is convicted of any criminal offence
punishable with 6 months or more imprisonment (excluding an offence under road
traffic legislation in the United Kingdom or elsewhere for which he is not
sentenced to any term of imprisonment whether immediate or suspended); or    
16.2.4   commits any act of dishonesty whether relating to the Company, any of
its employees or otherwise; or     16.2.5   becomes bankrupt or makes any
arrangement or composition with his creditors generally; or     16.2.6   is in
the opinion of the Company grossly incompetent in the performance of his duties;
or     16.2.7   becomes prohibited by law from being a director; or     16.2.8  
vacates his office of director of the Company pursuant to the Company’s Articles
of Association save if the vacation is caused by illness (including mental
disorder) or injury.



16.3   Dismissal on notice



    The Executive’s employment may be terminated by either the Company or the
Executive giving 6 months notice in writing. Once notice to terminate the
Executive’s employment has been given by the Company, the Company may:



  16.3.1   pay to the Executive 24 months base salary if termination occurs in
the first 12 months of employment. 12 months base salary if termination occurs
in the second 12 months of employment. 6 months base salary thereafter. Should
any of 16.2 apply then 6 months base salary will apply.

8



--------------------------------------------------------------------------------



 



  16.3.2   at its sole discretion require the Executive during his notice period
or its equivalent when no notice is given (or any part thereof): (i) to perform
all his normal duties; or (ii) to perform only a part of his normal duties; or
(iii) to perform such duties as may reasonably be required of him; or (iv) not
to perform any duties. If the Company requires the Executive to perform duties
or no duties under (ii), (iii) or (iv) above it may require him to be available
at his home on call.     16.3.3   During the period of notice, including any
garden leave, the Executive will remain an employee of the Company and remain
bound by these terms and conditions. The Executive will not be permitted to work
for any other person, firm, client, corporation or on his own behalf without the
Company’s written consent. The Executive will not be permitted to contact any
customers, clients, employees or suppliers of the Company without the Company’s
prior written consent. This is without prejudice to his rights to remuneration
and all other contractual benefits under this agreement.



16.5   Miscellaneous



  16.5.1   The Executive’s employment will automatically terminate at the end of
the month in which he attains the age of sixty.     16.5.2   On the termination
of this agreement for whatever reason, the Executive will at the request of the
Company:



  16.5.2.1   resign (without prejudice to any claims which the Executive may
have against any Company arising out of this agreement or the termination
thereof) from office as a Director of the Company; and in the event of his
failure so to do the Company is hereby irrevocably authorised to appoint some
person in his name and on his behalf to sign and deliver such resignation or
resignations to the Company of which the Executive is at the material time a
director or other officer; and     16.5.2.2   transfer without payment to the
Company or as the Company may direct any shares provided by it to him to enable
him to qualify as a director and any shares in any Company held by him as a
nominee for the Company and if he should fail to do so within seven days the
Company is hereby irrevocably authorised to appoint some person in his name and
on his behalf to sign any documents or do any things necessary or requisite to
give effect to these; and     16.5.2.3   immediately deliver to the Company or
to its orders all books, documents, papers (including copies), materials,
computer equipment, keys and other property of or relating to the business of
the Company then in his possession or which are or were last under his power or
control.



17.   Post termination obligations of the Executive   17.1   The Executive
hereby covenants that he shall not (without the prior consent in writing of the
Company) for a period of six months immediately following effective termination
of his employment, within the Restricted Area and whether on his own account or
in conjunction with or on behalf of any other person, firm, company or other
organisation, and whether as an employee, director, principal, agent, consultant
or in any other capacity whatsoever in competition with the Company be directly
or indirectly employed or engaged in or perform services in respect of:

9



--------------------------------------------------------------------------------



 



  17.1.1   the research into, development, manufacture, supply or marketing of
any product which is of the same or similar type to any product researched,
developed, manufactured, supplied, or marketed by the Company during the twelve
months immediately preceding the Termination Date;     17.1.2   the development
or provision of any services (including but not limited to technical and product
support, or consultancy or customer services) which are of the same or similar
type to any services provided by the Company during the twelve months preceding
the Termination Date;



    PROVIDED ALWAYS that the provisions of this section shall apply only in
respect of products or services with which he was either personally concerned or
for which he was responsible whilst employed by the Company during the twelve
months immediately preceding the Termination Date.



17.2.1   The Executive covenants that he will not for a period of six months
immediately following the Termination Date, whether on his own behalf or in
conjunction with any person, company, business entity or other organisation
whatsoever directly or indirectly:



  17.2.1   solicit or assist in soliciting in competition with the Company the
custom or business of any Customer or Prospective Customer within the Restricted
Area:



  17.2.1.1   with whom he has had personal contact or dealings on behalf of the
Company during the twelve months immediately preceding the Termination Date; or
    17.2.1.2   with whom employees reporting to him have had personal contact or
dealings on behalf of the Company during the twelve months immediately preceding
the Termination Date; or     17.2.1.3   or whom he was directly or indirectly
responsible during the twelve months immediately preceding the Termination Date.



  17.2.2   accept, or facilitate the acceptance of, or deal with, in competition
with the Company the custom or business of any Customer or Prospective Customer.



17.3   The Executive covenants that he will not for a period of 6 months
immediately following the effective termination of his employment either on his
account or in conjunction with or on behalf of any other person, company,
business entity or other organisation whatsoever directly or indirectly:



  17.3.1   induce, solicit, entice or procure, any person who is an employee to
leave such employment, where that person is:



  17.3.1.1   an Employee of the Company on the Termination Date; or    
17.3.1.2   had been an Employee of the Company in any part of the twelve months
immediately preceding the Termination Date; or



17.4   The Executive acknowledges that:



  17.4.1   Each of the foregoing sub-clauses of this clause constitutes an
entirely separate and independent restriction upon him; and

10



--------------------------------------------------------------------------------



 



  17.4.2   The duration, extent and application of each of the restrictions are
no greater than is necessary for the protection of the interests of the Company.



17.5   The restrictions contained in this clause are considered to be reasonable
but if any of the restrictions are found to be void in circumstances where it
would be valid if some part of it were deleted it is agreed that the
restrictions shall apply with such deletion as is necessary to make it valid.  
17.6   At any time, before or after the Termination Date, the Company is
entitled to vary the extent and duration of the restrictive covenants contained
in this clause, but may not vary them so as to make them more onerous.   17.7  
Where no duties are assigned to the Executive during any period of notice the
period of 6 months for the purpose of the restrictions contained in this clause
runs from the last date on which the Executive carried out any duties assigned
to him by the Corn pany.   18.   Disciplinary Rules   18.1   The Executive is
subject to the Company’s Disciplinary Rules and Disciplinary Procedure, a copy
of which is available from the Company. These rules are non- contractual.  
19.   Grievances   19.1   If the Executive has a grievance regarding his
employment he should raise it with the CEO in writing. A grievance meeting will
be arranged and the Executive will have the right to be accompanied by a
colleague of his choice. Where necessary the grievance will be investigated and
once this investigation has been completed the Executive will be notified of the
outcome in writing.   20.   Equal Opportunities   20.1   The Company is an equal
opportunities employer. No job applicant or employee will receive less
favourable treatment on the grounds of sex, sexual orientation, disability,
marital status, creed, colour, race, religion or ethnic origins, or be
disadvantaged by conditions or requirements that cannot be shown to be
justifiable. It is the duty of all employees to ensure that this policy is
observed at all times. The Company will seek to ensure that individuals are
selected and promoted on the basis of their aptitude, skills and ability.  
20.2   If the Executive believes that the Company or any of its employees has
acted in breach of the policy, he should immediately raise the matter through
the grievance procedure. In the event that such complaints are found to be well
founded, disciplinary action will be taken against those responsible and in
serious cases may result in dismissal. In particular the Company regards with
severity any instances of sex, race or disability harassment.   21.   Deductions
from Wages   21.1   The Company shall be entitled to suspend the Executive’s
employment without pay in the event of his refusing to obey a lawful order
including (but not restricted to) those given to comply with the Company’s
statutory obligations.

11



--------------------------------------------------------------------------------



 



21.2   The Company shall be entitled, either during the Executive’s employment
or on termination, to deduct from the Executive’s salary or from expenses owed,
or from any other sums of whatever nature due to the Executive any sums due from
the Executive to the Company. Sums due from the Executive may include but are
not limited to the following:



  21.2.1   Outstanding loans made to the Executive by the Company;     21.2.2  
Advances of pay;     21.2.3   Overpayments of any description including without
limitation in relation to salary, remuneration, expenses or other payment made
to the Executive during the course of this employment;     21.2.4   The amount
of any expenses claimed by the Executive and paid but subsequently disallowed by
the Company;     21.2.5   Excess holiday pay;     21.2.6   Payment made by the
Company in excess of Statutory Sick Pay in relation to absences resulting from
an accident caused by a third party where the Executive recovers any amount from
any third party (including his own insurance company) but the Company’s recovery
in such circumstances shall not exceed the amount of the payment received by the
Executive from the third party (if any); and



22.   Health and Safety   22.1   The Company has a detailed health and safety
policy, a copy of which is available from the Quality Department. The Executive
is required to read this policy and take all necessary steps to comply. Failure
to comply may result in disciplinary action and, in serious cases, dismissal.  
23.   Data Protection Act   23.1   The Executive consents to the Company
processing his personal data for the purposes of his employment, for
administrative purposes and for the purposes of complying with applicable laws,
regulations and procedures. In addition, the Executive consents to the Company
processing sensitive personal data (as defined by the Data Protection Act 1998)
relating to him and in particular relating to his physical and/or mental health
or condition, trade union membership and racial or ethnic origins, for the
purposes set out above. The Executive further consents that the Company may,
when necessary for these purposes, make such data available to its advisers, to
parties providing products and/or services to the Company (including, without
limitation, IT systems suppliers, pension, benefits and payroll administrators),
to regulatory authorities (including the Inland Revenue) to any potential
purchasers of the Company or its business and as required by law.   23.2   The
data which the Company holds (including any sensitive personal data) may, for
the purposes detailed in this clause, be transferred to other parts of the Group
located in countries that do not have data protection legislation equivalent to
that in force in the United Kingdom and the Executive consents to any such
transfer.   23.3   The Executive agrees that where, during his employment with
the Company, he processes personal data (whether relating to prospective,
current or future employees of the Company at any time, clients or customers of
the Company or any persons) he will comply at all times with the Data Protection
Act 1998.   24.   General

12



--------------------------------------------------------------------------------



 



24.1   Prior agreements       This agreement sets out the entire agreement and
understanding of the parties and is in substitution for any previous contracts
of employment or for services between the Company and the Executive (which will
be deemed to have been terminated by mutual consent).   24.2   Accrued rights  
    The expiration or termination of this agreement however arising will not
operate to affect such of the provisions of this agreement as are expressed to
operate or have effect after then and will be without prejudice to any accrued
rights or remedies of the parties.   24.3   Proper law       The validity
construction and performance of this agreement will be governed by English law.
  24.4   Collective Agreements       No collective agreement affects the terms
and conditions of the Executive’s employment.   25.   Miscellaneous



  25.1   This agreement is governed by and shall be construed in accordance with
the laws of England.     25.2   The parties to this agreement submit to the
jurisdiction of the English courts.     25.3   This agreement contains the
entire understanding between the parties and supersedes all previous agreements
and arrangements (if any) relating to the employment of the Employee by the
Company (which shall be deemed to have been terminated by mutual consent).



26.   Notices   26.1   Any notice to be given by a party under this agreement
must be in writing and must be given by delivery at or sending first class post
or facsimile transmission or other means of telecommunication in permanent
written form to the last known postal address or relevant telecommunications
number of the other party. Where notice is given by sending in a prescribed
manner it will be deemed to have been received when in the ordinary course of
the means of transmission it would be received by the addressee. To prove the
giving of a notice it will be sufficient to show it was dispatched. A notice
will have effect from the sooner of its actual or deemed receipt by the
addressee.   27.   Interpretation and Definitions   27.1   In this agreement:



  27.1.1   the headings to the clauses and the index are for convenience only
and have no legal effect;     27.1.2   the singular includes the plural and vice
versa;     27.1.3   the masculine includes the feminine and vice versa;

13



--------------------------------------------------------------------------------



 



  27.1.4   reference to any Act or statutory provision includes any enactment
modifying or replacing it.



27.2   Company Invention means any improvement, invention or discovery made by
the Executive which applying the provisions of section 39 of the Patents Act
1977 in the determination of ownership is, as between the parties, the property
of the Company.   27.3   Discovery means any invention, discovery, secret
process, design improvement, know-how, trademark or copyright, whether or not
patentable or registrable, discovered, made produced or created by the Executive
(either alone or with any other person) while in the service of the Company
(whether before or after the commencement of this Agreement) in connection with
or in any way affecting or relating to the business of the Company or capable of
being used or adopted for use therewith.   27.4   Confidential Business
Information means all and any Corporate Information, Marketing Information,
Technical Information and other information (whether or not recorded in
documentary form or on computer disk or tape) to which the Company attaches
level of confidentiality commensurate to those forms of information or in
respect of which it owes an obligation of confidentiality to any third party:



  27.4.1   which the Executive will acquire at any time during his employment by
the Company but which does not form part of the Executive’s own stock in trade;
and     27.4.2   which is not readily ascertainable to persons not connected
with the Company either at all or without significant expenditure of labour
skill or money.



27.5   Corporate Information means all information (whether or not recorded in
documentary form or on computer disk or tape) relating to the business methods,
corporate plans, management systems, finances, maturing new business
opportunities or research and development projects of the Company.   27.6  
Customer means any person, firm, company or other organisation whatsoever to
whom the Company has supplied goods or services.   27.7   Prospective Customer
means any person, firm, company or other organisation whatsoever with whom the
Company has had any negotiations or discussions regarding the possible supply of
goods or services or to whom the Company has provided details of the terms on
which it would or might be willing to supply goods or services.   27.8  
Employee means any person who was employed by the Company and:



  27.8.1   with whom the Executive had personal contact or dealings in
performing his duties of employment; or     27.8.2   who reported to him; or    
27.8.3   who had material contact with Customers or suppliers of the Company in
performing his duties of employment with the Company.



27.9   Consultant means any person who provided services to the Company and was
not an Employee of the Company on the Termination Date.   27.10   Restricted
Area means EMEA.   27.11   Marketing Information means all and any information
(whether or not recorded in documentary form or on computer disk or tape)
relating to the marketing or sales of

14



--------------------------------------------------------------------------------



 



any past, present or future product or service of the Company including without
limitation sales targets and statistics, market share and pricing statistics,
marketing surveys and plans, market research reports, sales techniques, price
lists, discount structures, advertising and promotional material, the names,
addresses, telephone numbers, contact names and identities of Customers and
Prospective Customers of and suppliers and potential suppliers to the Company
the nature of their business operations, their requirements for any product or
service sold to or purchased by the Company and all confidential aspects of
their business relationship with the Company.



27.12   Material Interest means:



  27.12.1   the holding of any position as director, officer, employee
consultant, partner, principal or agent; or     27.12.2   the direct or indirect
control or ownership (whether jointly or alone) of any shares (or any voting
rights attached to them) or debentures save for the ownership for investment
purposes only of not more than 3 per cent of the issued ordinary shares of any
company whose shares are listed on any Recognised Investment Exchange (as
defined in Section 207 of the Financial Services Act 1986); or     27.12.3   the
direct or indirect provision of any financial assistance.



27.13   Recognised Investment Exchange means any body of persons which is for
the time being a Recognised Investment Exchange for the purposes of the
Financial Services Act 1986.   27.14   Technical Information means all and any
trade secrets, secret formulae, processes, inventions, designs, know-how
discoveries, technical specifications and other technical information (whether
or not recorded in documentary form or on computer disk or tape) relating to the
creation, production or supply of any past, present or future product or service
of the Company.   27.15   Termination Date means the date on which the Executive
will cease to be employed by the company.

     
/s/ Philip Vanhoutte
  4/7/03
 
   
SIGNED BY THE EXECUTIVE
  DATE
 
   
/s/ Jean Claude Malraison
  3/7/03
 
   
SIGNED ON BEHALF OF THE COMPANY
  DATE

15